Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 06/10/2022, with respect to 35 U.S.C 112(a) have been fully considered and are persuasive.  The rejection of Claims 34, 35, 41, and 42 have been withdrawn.
Applicant's arguments filed 06/10/2022 have been fully considered but they are not persuasive. Applicant argues that Claim 1 specifically disclose “identifying a location tissue containing intradermal vacuoles” which the applicant contends is not disclosed by the prior art of Capelli.  Applicant argues that pigment agglomerates in the dermis of the skin as disclosed by Capelli are not the same as intradermal vacuoles.  Examiner respectfully does not agree.  An intradermal vacuole by definition is simply a vacuole which is a space or vesicle that is enclosed and is found under the dermis of the skin. By definition a tattoo pigment particle agglomeration is a vacuole under the dermis of the skin.  Applicant points to Figure 16 and Para 151 of the specification in order to make a distinction between the two.  However, Para 151 merely identifies 1602 and 1601 within Fig 16 being a intradermal vacuole and pigment particle agglomeration, there is no distinction that is specifically made between the two other than labeling.  In general terms a pigment particle agglomeration can be an intradermal vacuole while an intradermal vacuole does not necessarily have to be a pigment particle agglomeration.  Additionally, this is stated in reference art Feldman (U.S 2014/00947) Para 10 where tattoo particles are referred to be within vacuoles which is similarly referenced in applicant’s specification in Fig 17,18 and para 152-153.  
Applicant contends that prior art reference of Capelli does not teach the cited potion of Claim 41 reciting “directing a first plurality of shockwaves to the portion of the tissue to breakup and disperse intradermal vacuole”.  Examiner respectfully disagrees.  Capelli states in para 122, “shock waves generated form the apparatus of the present disclosure reach the dermal cells and vibrate or accelerate the intradermal particles, these particles experience movement relative cell membranes that can lead to fatigue degradation and rupturing of cells, thereby releasing the pigment particles”, in which Capelli specifically states that the membrane of the vacuole containing the pigment particles are degraded and can lead to the rupturing of cells and lead to release of the pigment particles which would be the same as shockwaves breaking up and dispersing intradermal vacuoles as stated within the Claim.  Claims 42, 43, and 45 depending on Claim 41 would also be rejected.  
Claims 2-4, and 17-19 depend on Claim 1 and would be rejected in view of Capelli along with Claim 39 in view of Capelli and Chan.  
Applicant argues Capelli does not teach cite portion of Claim 33 reciting, “wherein the pulsed acoustic waves delivered to the skin during the second time period clear at least a portion of epidermal and intradermal vacuoles”.  Examiner respectfully disagrees.  As stated above, pigment particle agglomerates are a type of intradermal vacuoles and Capelli describes the degradation and rupturing of the cells using shockwaves in Para 122 as mentioned above in addition to para 97 where Capelli mentions rupture of the pigmented cells thus freeing the particles that result in the particles being disseminated into the body or being naturally absorbed by the skin.  This dissemination or absorption would inevitably result in a vacuole being cleared as the vacuole is taken care of.  Thus, Capelli teaches the cited portion of Claim 33. 
Claims 34-40, and 44 depending on Claim 33 are rejected. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 41-43, and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Capelli (U.S Publication No. 2014/0257144).

In regards to Claim 1, Capelli teaches a method for acoustic treatment of tissue to disperse vacuoles within the tissue (Para 117 – focusing of shockwaves at specific region of tissue, Para 118 – target particle agglomerates that are within  the dermis, agglomerates are vacuoles), the method comprising: identifying a location of tissue containing intradermal vacuoles (Para 109 – 110 tattoo ink encompassed in pigment agglomerates in the dermis of the skin are intradermal vacuoles); coupling an acoustic wave generator to the tissue containing the intradermal vacuoles; and directing pulsed acoustic waves from the acoustic wave generator into the tissue containing the intradermal vacuoles (Para 122 – shockwaves targeted at tattoos that contain intradermal particles or pigment agglomerates).  

In regards to Claim 41, Chan teaches directing laser light to a portion of tissue at a first time (Para 125 – Laser light used first on the target cell); directing a first plurality of shockwaves to the portion of the tissue to breakup and disperse intradermal vacuoles (Para 125 – after laser, shock waves are used, Para 122 – dermal contents broken up); and after directing the first plurality of shockwaves, directing laser light to the portion of the tissue at a second time (Para 125 – continue alternating sequence of laser and shock waves, Para 107 – shockwave timing). 

In regards to Claim 42 Capelli teaches, directing a second plurality of shockwaves to the portion of the tissue; and after directing the second plurality of shockwaves, directing laser light to the portion of the tissue at a third time (Para 125 – continue alternating sequence of laser and shock waves); where directing the first plurality of shockwaves and directing the second plurality of shockwaves are performed within 10 minutes or less (Para 107 – shockwave timing).  

In regards to Claim 43 Capelli teaches, where directing the first or second plurality of shockwaves to the tissue comprises delivering the shockwaves to at least one of the intradermal vacuoles comprising at least one region of heterogeneity until the at least one intradermal vacuole ruptures or disperses (Para 122 – rupture of cells, intradermal particles).  

In regards to Claim 45, Capelli teaches where the first or second plurality of shockwaves include a frequency between about 700KHz and about 100Mhz (Para 100, Frequency of 100Mhz), a pulse duration between about 1 nanosecond and about 1 microsecond (Para 100, .1 to 2 microseconds) or a pulse rate between about 10 Hz and about 1 KHz (Para 96, Pule rate described Fig 3a-3B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 17-19, and 33-40 are rejected under 35 U.S.C. 103 as being unpatentable over Capelli (U.S Publication No. 2014/0257144) in view of Chan (U.S Publication No. 2007/0198068). 

In regards to Claim 2, Capelli fails to teach treating a section of the tissue with a laser to generate the intradermal vacuoles in the tissue.
Chan teaches, treating a section of the tissue with a laser to generate the intradermal vacuoles in the tissue (Para 16, laser used to create vacuoles under the dermal layer of skin to make extrusion of easier).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Dermal Clearming System as taught by Capelli, with treating a section of the tissue with a laser to generate the intradermal vacuoles in the tissue as taught by Chan, since such a modification would provide the predictable result of improving the transport and extrusion of dermal content thru the skin thru the use of lasers (Para 13-15).  

	
In regards to Claim 3, Capelli in view of Chan teach further comprising treating the section of the tissue with the laser after directing pulsed acoustic waves from the acoustic wave generator into the section of the tissue (Para 125, alternating sequence of shockwaves and lasers are used at targeted cells.).  

In regards to Claim 4, Capelli in view of Chan teach the section of the tissue includes tattooed skin (Para 125, target cells are tattooed skin); the method comprises repeated steps of treating the tattooed skin with the laser and subsequently treating the tattooed skin with the acoustic wave generator (Para 125, targeted cells treated with alternating sequence of laser and shock waves); and the skin is treated with an acoustic wave generator for between about 0.1 minute and about 10 minutes (Para 127 – applied shockwave for at least 1 second, Para 122 – interval bursts of shockwaves vary depending on period of time and can be varied according to treatment, Para 107 – 200-500 shockwaves delivered between 30 seconds and 20 minutes).  

In regards to Claim 17, Capelli in view of Chan teaches treating the section of the tissue with a laser after directing pulsed acoustic waves from the acoustic wave generator into the tissue; and repeating directing and treating in alternating fashion for at least 2 iterations in a single treatment session (Para 125 – alternate sequence of acoustic waves and laser treatments applied).  

In regards to Claim 18 and 19, Capelli in view of Chan teach where treating the section of the tissue with a laser is performed within 10 minutes of directing the pulsed acoustic waves, at least two subsequent iterations of directing the pulsed acoustic waves are performed within 10 minutes or less (Para 122- 125, Laser and acoustic waveforms used alternating and in coordination to minimize the time of total treatment, Para 107 – shockwaves delivered between 30 secs and 20 minutes).  

In regards to Claim 33, Capelli teaches a dermal clearing system comprising: a pulsed acoustic wave generator configured to generate a plurality of pulsed acoustic waves and direct the generated plurality of pulsed acoustic waves to skin (Para 122 – target shockwaves on patient skin), the pulsed acoustic wave generator operable with a laser light source configured to emit laser light (Para 125 – alternation of laser and shockwaves on target cells); and a controller coupled to the pulsed acoustic wave generator and configured to, based on expiration of a first time period during which generation of pulsed acoustic waves is disabled and laser light is applied by the laser light source to the skin, enable generation of the pulsed acoustic waves for a second time period (para 70 – controller as part of wave generator, para 99-100 – controller able to control various switches, and capacitors to generate the shockwaves that are timed); and wherein the pulsed acoustic waves delivered to the skin during the second time period clear at least a portion of epidermal (Para 97 – shockwaves clear dermal structures and cause cell rupture Para 125 – alternating sequence of laser and shockwaves).
Capelli fails to teach intradermal vacuoles generated as a result of the laser light source during the first time period.
Chan teaches intradermal vacuoles generated as a result of the laser light source during the first time period (Para 16 - laser used to create vacuoles under the dermal layer of skin to make extrusion of easier).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Dermal Clearming System as taught by Capelli, with intradermal vacuoles generated as a result of the laser light source during the first time period as taught by Chan, since such a modification would provide the predictable result of improving the transport and extrusion of dermal content thru the skin thru the use of lasers (Para 13-15).  

In regards to Claims 34 and 35, Capelli in view of Chan teaches; the second time period is less than or equal to 10 minutes, the first time period is within 10 minutes of the second time period (Para 107 – 200-500 shockwaves delivered between 30 seconds and 20 minutes, Para 127 – applied shockwave for at least 1 second, Para 122 - 125 – interval bursts of shockwaves vary depending on period of time and can be varied according to treatment with alternating laser and shockwave treatments, Para 107 – 200-500 shockwaves delivered between 30 seconds and 20 minutes, shockwaves given at second time period).  

In regards to Claim 36, Capelli in view of Chan where the controller is further configured to: disable generation of the pulsed acoustic waves for the first time period corresponding to operation of the laser light source; and disable generation of the pulsed acoustic waves for a third time period corresponding to operation of the laser light source (para 70 – controller as part of wave generator, para 99-100 – controller able to control various switches, and capacitors to generate the shockwaves that are timed, Para 125 – alternating sequence of laser and shockwave application, when one is applied the other is shut off).  

In regards to Claim 37, Capelli in view of Chan teach the controller is further configured to: based on expiration of the third time period during which laser light is applied to the skin, enable generation of the pulsed acoustic waves for a fourth time period; disable generation of the pulsed acoustic waves for a fifth time period corresponding to operation of the laser light source; and based on expiration of the fifth time period during which laser light is applied to the skin, enable generation of the pulsed acoustic waves for a sixth time period; and the pulsed acoustic waves delivered to the skin during the fourth and sixth time periods clear at least a portion of epidermal and intradermal vacuoles generated by the laser light source (Para 122-125 – alternating sequence of laser and shockwave application, when one is applied the other is shut off, this would run for any number of iterations based on the % of clearance needed, para 70 – controller as part of wave generator, para 99-100 – controller able to control various switches, and capacitors to generate the shockwaves that are timed.).
  
In regards to Claim 38, Capelli in view of Chan teach the first time period, the third time period, and the fifth time period occur within a 24 hour period (Para 107 – shock waves delivered within 24 hour period as would the laser be since the sequence is alternated between laser and shock wave); at least a portion of the cleared epidermal and intradermal vacuoles are not deep dermal vacuoles (Para 122 – dermal agglomerates, Para 110 – pigment particles); the pulsed acoustic wave generator is configured to treat the skin between about 0.1 minute and about 10 minutes during the second time period, the fourth time period, or the sixth time period; or a combination thereof (Para 127 – applied shockwave for at least 1 second, Para 122 – interval bursts of shockwaves vary depending on period of time and can be varied according to treatment, Para 107 – 200-500 shockwaves delivered between 30 seconds and 20 minutes).

In regards to Claim 40, Capelli in view of Chan teach where a laser treatment provided by the laser light source comprises a treatment selected from a group consisting of tattoo removal, laser skin resurfacing, laser removal of birthmarks, laser removal of skin lesions, laser hair transplants, laser scar removal, laser-assisted hair reduction, laser removal of vascular lesions, laser lip lightening, and laser treatment of melisma (Para 114-115, 125 – tattoo laser removal).  

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Capelli (U.S Publication No. 2014/0257144) in view of Chan (U.S Publication No. 2007/0198068) and in further view of Capelli (referred to as Capelli 2, U.S Publication No. 2008/0262483). 

In regards to Claim 39 Capelli in view of Chan teach, a dermal laser system comprising the laser light source, the dermal laser system configured to generate laser light during one or more time periods; and where: the laser light source comprises a Q-switched laser or a pico-second laser (Para 125 – laser used with shock wave, Para 114-115 – Q switch laser utilized); 
A modified Capelli fails to teach dermal laser system is configured to apply the laser with a pulse duration of between about 1 nanosecond and about 1 microsecond to the skin.  
Capelli 2 teaches dermal laser system is configured to apply the laser with a pulse duration of between about 1 nanosecond and about 1 microsecond to the skin (Para 36, Laser with duration of .5 – 2 microseconds).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Laser system as taught by a modified Capelli, with laser with a pulse duration of between about 1 nanosecond and about 1 microsecond to the skin as taught by Capelli 2, since such a modification would provide the predictable result of applying a pulse duration that would be effective for laser treatment.  

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Capelli (U.S Publication No. 2014/0257144) in view of Capelli (referred to as Capelli 2, U.S Publication No. 2008/0262483). 

In regards to Claim 44, Capelli teaches the first and second plurality of shockwaves are delivered to the portion of the tissue for between about 0.5 minutes and about 20 minutes (Para 107 – shockwaves delivered for 30 seconds to 20 minutes).
Capelli fails to teach, directing the laser light to the portion of the tissue comprises applying a laser with a pulse duration of between about 1 nanosecond and about 1 microsecond to the portion of the tissue.  
Capelli 2 teaches directing the laser light to the portion of the tissue comprises applying a laser with a pulse duration of between about 1 nanosecond and about 1 microsecond to the portion of the tissue (Para 36, Laser with duration of .5 – 2 microseconds).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Laser system as taught by Capelli, with directing the laser light to the portion of the tissue comprises applying a laser with a pulse duration of between about 1 nanosecond and about 1 microsecond to the portion of the tissue as taught by Capelli 2, since such a modification would provide the predictable result of applying a pulse duration that would be effective for laser treatment.  
                                                                                                                             Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250. The examiner can normally be reached Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792